DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the combination of Karl et al., (US 2017/0010283) in view of Dees et al., (US 2012/0196304) do not meet all the limitations of the instant claims.  Specifically, Applicant argues that the references do not teach a sensing unit comprising a support and a sensor array plate that is removably coupled to the support and comprises a plurality of particles having surfaces with different physiochemical properties.  As detailed below, the Examiner has included reference to Beligere et al., who teach a method of measuring analytes utilizing a microtiter plate comprising a plurality of particles having different physiochemical properties.  Because reference to Beligere et al., is newly cited, the Examiner will not discuss the merits of its teachings as Applicant has not had an opportunity to review the reference.
With respect to the claimed control unit, Applicant has argued that reference to Dees et al., do not teach analyzing the samples by mass spectrometry, and therefore cannot be relied on in rejecting the claims.  First, the Examiner notes that the instant claims do not require analysis by mass spectrometry, thus Applicant’s arguments are not commensurate with the scope of the claims.  Limitation (g) of claim 1 does recite “preparing the population of analytes for mass spectrometry,” however, this limitation is sufficiently broad so as to read on any preparation of analytes taught by the prior art.  Limitation (g) of claim 1 does not provide any specificity with 
Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims area taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 3-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al., (US 2017/0010283) in view of Beligere et al., (US 2019/0033327), and further in view of Dees et al., (US 2012/0196304).
Regarding claims 1, 3, and 18, Karl et al., teach an automated system comprising a liquid processing unit (fluid transfer unit, paragraph 0269) comprising a pipette (multichannel fluid transfer instrument, paragraph 0269), an incubating unit (sample storage unit, paragraph 0268) comprising a support, a sensing unit (paragraph 0096), a reagent and consumable storage unit (paragraph 0265), and a computing device (control unit, paragraph 0270) programmed to perform one or more steps process steps.  Karl et al., do not teach a sensing unit having an array plate that comprises a plurality of particles having different physiochemical properties.
Beligere et al., teach a method for measuring analytes utilizing a microtiter plate (sensor array plate, paragraphs 0266, 0269) that comprises a plurality of particles (paragraphs 0266, 0269) having different physiochemical properties (paragraphs 0266, 0269).  The Examiner is reading the combination of Karl et al., in view of Beligere et al., as combining prior art elements according to known methods to yield predictable results, which would have been obvious to one of ordinary skill in the art.  Beligere et al., teach that utilizing immunoassays to analyze peptides or fragments of peptides is well known in the art (paragraph 0262), thus one of ordinary skill in the art would have found it obvious to utilize a microtiter plate having a plurality of particles to determine an analyte in a sample.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., to include a microtiter plate having a plurality of particles having different physiochemical properties as combining prior art 
Dees et al., teach a detection apparatus comprising a waste reservoir comprising supports (paragraph 0023), and a computer (control unit, paragraph 0022) wherein the computer can be utilized for controlling all of the assay steps including sample injection, reagent introduction, recirculation of assay reagents, temperature of the reagents and sample, acquiring data from a detection device, and compiling, analyzing, or interpreting data (paragraphs 0022). The Examiner is reading this combination as applying a known technique to a known device to yield predictable results. One of ordinary skill in the art would have recognized that the computer of Dees et al., provides an improvement over the computing device of Karl et al., in that Dees et al., teach a computer that controls all the assay steps performed with the detection apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Beligere et al., to provide an automated system comprising a waste reservoir and a computer that controls all the assay steps including sample injection, reagent introduction, recirculation of assay reagents, temperature of the reagents and sample, acquiring data from a detection device, and compiling, analyzing, or interpreting data as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Regarding claims 4 and 5, Karl et al., tech a support for a microplate (paragraph 0092).
Regarding claim 6, Karl et al., teach the sensing unit comprising a thermocycler (paragraph 0268).
Regarding claim 7, Karl et al., teach the sensing unit comprising a mixing paddle (paragraph 0269).
Regarding claims 8 and 9, Karl et al., teach magnetic beads immobilized on a support (paragraphs 0101, 0102).
Regarding claim 10, Karl et al., teach a magnetized support (paragraph 0102).
Regarding claim 11, Karl et al., teach a reagent storage unit (paragraph 0265). The Examiner notes that the phrase “configured to” does not impart any structural features to the reagent storage unit, but instead represents the intended use of the reagent storage unit. As such, the Examiner contends that the prior art reagent storage unit is fully capable of performing the functions recited in claim 11.
Regarding claims 12-14, Karl et al., in view of Dees et al., teach pipetting a volume of biological sample onto a sensor array, but do not explicitly teach specified volumes or ratios of sample to particles as recited in claims 12-14. The Examiner is reading these limitations as routine optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation. The Examiner contends that one of ordinary skill in the art would have found it obvious to optimize the volume of biological sample pipetted onto the sensor array as a means of accounting for the amount of analytes in a sample, or for the concentration of binding particles on the substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Dees et al., wherein the biological sample is pipetted onto the sensor array at a specified volume or ratio as optimization requires only routine skill in the art.
Regarding claims 15 and 16, Karl et al., in view of Dees et al., teach incubating a biological sample with particles or beads for a time ranging from 1 minute to about 1 hour (Dees et al., paragraph 0185), and cooling the assay to a temperature of 4°C (Dees et al., paragraph 0101).
Regarding claim 17, Dees et al., teach performing a series of wash steps to separate components of a mixture (paragraph 0190).
Regarding claims 19-21, Beligere et al., teach the particles as various solid phases all of which have different physiochemical properties (paragraph 0269). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798